Case: 15-12784   Date Filed: 07/07/2017    Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12784
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:15-cv-80570-KAM



JOSEPH M. ANTHONY,

                                                            Petitioner-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                         Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (July 7, 2017)



Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:
               Case: 15-12784     Date Filed: 07/07/2017    Page: 2 of 3


      Joseph Anthony, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 federal habeas corpus petition as

an unauthorized second or successive collateral attack. Anthony asserts the district

court failed to liberally construe his instant § 2254 petition and entertain it under

any proceeding it deemed proper. He also contends the state sentencing court

improperly failed to consider a presentence investigation report in sentencing him.

      “We review de novo whether a petition for a writ of habeas corpus is second

or successive.” Patterson v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1324 (11th

Cir. 2017) (en banc). We have held a district court’s order dismissing a habeas

petition for lack of jurisdiction as second or successive is not “a final order in a

habeas corpus proceeding,” such that no certificate of appealability is required to

appeal. Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004); 28 U.S.C.

§ 2253(c)(1)(A).

      With respect to jurisdiction, 28 U.S.C. § 2244(b) requires a state prisoner

who wishes to file a “second or successive habeas corpus application” to move the

court of appeals for an order authorizing the district court to consider such an

application. 28 U.S.C. § 2244(b)(3)(A). If a petitioner has not obtained an order

authorizing the district court to consider a second or successive § 2254 petition, the

district court must dismiss the petition for lack of jurisdiction. Tompkins v. Sec’y,

Dep’t of Corr., 557 F.3d 1257, 1259 (11th Cir. 2009).


                                           2
               Case: 15-12784     Date Filed: 07/07/2017    Page: 3 of 3


      The district court did not err in dismissing Anthony’s instant § 2254 petition

based on its determination that the petition was successive. Anthony filed an

original § 2254 petition in 2007, which was denied, and the Supreme Court denied

a petition for writ of certiorari in 2009. Thus, Anthony’s instant § 2254 petition,

in which he sought to attack the same judgment as the one challenged in his 2007

§ 2254 petition, was successive, but he did not obtain this Court’s authorization to

file a successive petition. Thus, the district court was required to dismiss

Anthony’s petition for lack of jurisdiction, and liberally construing the petition

would not have affected the court’s obligation to dismiss it. See Tompkins, 557
F.3d at 1259. Additionally, to the extent Anthony argues the merits of his

underlying claims in his appellate brief, we need not consider them because the

district court lacked jurisdiction to consider those claims in his successive petition.

Accordingly, we affirm.

      AFFIRMED.




                                           3